SEALE and BEERS, CPAs PCAOB REGISTERED AUDITORS www.sealebeers.com September 12, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated September 12, 2014 of Twinlab Consolidated Holdings, Inc (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada Seale and Beers, CPAsPCAOB Registered Auditors 50 S. Jones Blvd, Suite 201 - Las Vegas, NV 89107 Phone: (888)727-8251Fax: (888)782-2351
